Citation Nr: 0601282	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-24 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by nightmares, panic attacks, 
intrusive thoughts, irritability, impaired impulse control, 
self-isolation, near continuous depression that affects his 
ability to function independently, difficulty in adapting to 
stressful circumstances, especially involving war-related or 
combat-related stimuli, and the inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent 
disabling, but no greater, for service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in December 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran was notified of the need for VA 
examinations, and they were accorded him in July 2003 and 
October 2004.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

Review of the veteran's service medical records shows no 
evidence of or treatment for any psychiatric disorders.  The 
veteran's service personnel records show that he had service 
in Vietnam from November 1969 to November 1970, was a member 
of an infantry unit, and received the Air Medal, the Army 
Commendation Medal with first oak cluster, and the Combat 
Infantry Badge.  Subsequent to service, an April 2002 VA 
social work evaluation noted that the veteran experienced 
nightmares, angered easily, avoided crowds, and overreacted 
to a fireworks display.  

Group and individual therapy session reports from the local 
veteran's center, dated from May 2002 through April 2004, 
noted continued attendance at weekly group meetings with 
discussion on various coping strategies.  The initial intake 
evaluation, specifically, noted that the veteran experienced 
flashbacks, nightmares, insomnia, anxiety, low energy, 
intrusive thoughts, and suicidal thoughts, but with no plans 
or intent to carry them out.  He noted that he experienced 
several traumatic events in service, including being ambushed 
by the enemy, and witnessing several other soldiers' violent 
deaths.  He reported that he dealt with the stress and anger 
after returning from Vietnam through self-isolation.  He 
stated that his marital situation was strained due to his 
symptoms.  The assessment was PTSD.  

VA psychiatric treatment records from June 2002 to May 2003 
noted that the veteran continued to experience nightmares, 
insomnia, and flashbacks.  It was reported that he had only 
recently been able to admit to these issues, and seek 
treatment, with encouragement from his wife.  He reported 
that there were two unusual reactions which led him to 
realize he had war-related anxiety; first, during the 1970s, 
when he witnessed a fireworks display with helicopters flying 
overhead, he panicked and had to leave the scene.  
Additionally, when the veteran visited Washington, D.C., and 
the Vietnam War Memorial "Wall", he felt he had to run 
away, and cried.  The diagnosis was PSTD.  The stated Global 
Assessment of Functioning (GAF) scores ranged from 40 to 50.  
In June 2002, the VA psychiatrist opined that the veteran 
"was totally disabled.  Much of this appears to be due to 
posttraumatic stress disorder, although some may be due to 
other conditions.  Appears, the [veteran] should be eligible 
for a significant percentage, if not 100% service connected 
for posttraumatic stress disorder.  A more detailed history 
may be needed to confirm this."  In February 2003 and May 
2003, the same VA psychiatrist opined that the veteran 
appeared to be totally disabled, although some of the 
veteran's disability may relate to physical problems.  In 
November 2003, the VA examiner stated that the veteran was 
able to work up until the time of his medical problems, and 
that the veteran's PTSD was mild to moderate in degree.     

In July 2003, a VA PTSD examination was conducted.  The 
veteran's wife noted that she knew the veteran before he was 
in Vietnam, and that when he returned, he "never was the 
same."  Although she still tried to help him, his anger and 
rage prevented them from having friends, eating out, or 
engaging in other public events.  The veteran reported that 
while his PTSD treatment allowed him to be closer with his 
wife and children, and to make one friend, he continued to 
have nightmares, display explosive behavior, and have 
impaired relationships, all of which he related to his 
traumatic experiences in service.  

The mental status examination found the veteran to be 
anxious, but well-dressed, and neat.  He was alert, fully 
oriented, anxious, and with a restricted affect, normal 
speech, and no suicidal or homicidal thoughts or plans.  In 
talking about Vietnam, he stumbled over his words, had a 
shaky voice, and was tearful.  He reported some compulsive 
behavior and a history of panic attacks resulting from 
exposure to war-related stimuli, like helicopters, fireworks, 
and war memorials.  He was critical both of others and of 
himself.  He reported feeling constantly depressed about his 
war experiences, but not with regard to the rest of his life.  

The veteran stated that his PTSD symptoms included 
nightmares, one to four times a week; chronic sleep disorder; 
poor concentration, in that he was easily distracted; memory 
loss; outbursts of anger; exaggerated startle response; panic 
attacks; survivor's guilt; and psychological distress with 
symbolic events.  Based on the information obtained during 
the examination, the diagnosis was PTSD.  The stated GAF 
score was 60, based on moderate symptoms and difficulty in 
social functioning.

VA psychiatric treatment records from November 2003 to 
October 2004 revealed that the veteran reported nightmares, 
flashbacks, insomnia, irritability, and hypervigilance.  He 
stated that the irritability was increased when he was 
awakened; on one occasion, when his wife woke him up, he 
almost punched her.  The veteran's wife reported that during 
a fireworks show in the 1970s, helicopters flew overhead, and 
the veteran had an anxious reaction and told his wife that he 
had "to get out of here."  She noted that the veteran had 
difficulty getting along with his children.  She revealed 
that the veteran had loaded guns in the house; they were 
locked up at her insistence, but at times he would roam the 
house with one, looking for prowlers.  She also noted that 
the veteran displayed abnormal anger and confusion, blamed 
others for everything, could not take criticism, had trouble 
with short term memory, often self-isolated, and had 
difficulty dealing with loud noises.  The veteran stated that 
he stopped working in 1998 due to multiple surgeries, but his 
PTSD may also have been a factor.  The assessment was PTSD.  
The stated GAF score was 45.  The psychiatrist noted that his 
previous stated GAF score of 60 was too high for the 
veteran's symptomatology, and that a GAF score of 45 was more 
appropriate.  Additionally, the psychiatrist stated that the 
veteran's physical problems, specified as knee, back, neck, 
and elbow disorders, could cause an exacerbation of the PTSD.  

In October 2004, an additional VA PTSD examination was 
conducted.  The veteran stated that he continued to have few 
friends, but belonged to a tractor club and liked working on 
a farm.  He noted that he preferred solitary work, and felt 
that he could not establish more social contacts, because it 
was too painful, and caused too much anxiety.  He reported 
increasing emotional and physical dependency on his wife, to 
include her having to enforce his medication regimen.  This 
dependency interfered with her ability to work or otherwise 
have activities outside the home.  His wife reported that he 
often made unkind comments to her, which caused problems in 
their marriage.  The veteran reported that he had stopped 
going to his PTSD support group because he had to recover 
from carpal tunnel syndrome surgery; however, he was glad to 
stop going because he did not want to deal with the emotions 
he had about a group member who had cancer.  He reported that 
his relationship with his children was poor, as they no 
longer visited because he was irritable and critical.  He 
reported that he did not watch TV, or go to the movies.  He 
no longer read books, because he was unable to concentrate.  
However, it was noted that he had become more accepting of 
his wife's pets, whereas before he would not have tolerated 
them.

The veteran reported that he did not want to enter an 
inpatient program because he feared he might become a 
permanent resident.  He had been prescribed Effexor, which 
helped his depression, anxiety, irritability, and insomnia, 
but not his nightmares or social isolation.  He reported that 
his PTSD education helped him to understand his symptoms, but 
made him feel more crippled by his emotions.  He reported 
feeling badly about his self-isolation from his wife, mother, 
and children.  He reported impulsivity, mostly when he was in 
a room with other people.  

The mental status examination showed that the veteran was 
more detached, had a more restricted affect, and spoke less.  
He seemed sadder, and showed instant anger when asked about 
the Iraq war.  The veteran was cooperative, alert, and 
oriented, with normal thought speed.  His memory and 
concentration were poor, but his visual spatial memory was 
good.  He denied suicidal thoughts, and he expressed a hope 
that he would make friends.  The examiner noted that there 
was nothing in the examination suggestive of psychosis.  The 
impression was that the veteran's PTSD symptoms had increased 
in severity since the July 2003 examination, primarily in the 
social functioning area.  The examiner noted that now, as 
opposed to in July 2003, the veteran did not talk to his 
children, was more detached and dependent on his wife, and 
had yet to make new friends.  Overall, the examiner found the 
veteran was more anxious and vigilant, had increased amounts 
of intrusive memories, and had difficulty concentrating.  
However, his outbursts of anger had decreased.  The diagnoses 
were chronic PTSD, with multiple recent stressors, to include 
disagreements with his family, illness in the family, and his 
own medical conditions.  The stated GAF score was 48.

In November 2005, the veteran and his wife gave sworn 
testimony during a video hearing before the Board.  The 
veteran reported that he saw his primary psychiatrist, Dr. 
H., every two weeks, and saw another doctor every three 
months.  The veteran's wife noted that the veteran had 
success with Dr. H., in that Dr. H. was able to help the 
veteran talk about his experiences and work through them.  
The veteran reported that he spent most of an average day 
working in his barn.  The veteran's wife noted that he 
returned from the barn only to eat lunch, and then to eat 
dinner and watch television afterwards.  She stated that the 
veteran rarely talked, and had marked hypervigilance if he 
heard an unusual sound around the house at night.  The 
veteran reported that he had no friends, did not belong to 
any organizations, rarely visited with his family, and 
traveled to the nearby city infrequently.  The veteran's wife 
related that during a recent city trip, the veteran became 
very agitated inside a grocery store and had to leave.  She 
stated that his anxiety was related to the store owners, who, 
to the veteran, resembled Vietnamese people.  She concluded 
that such instances led her to go shopping and most things on 
her own.  She also stated that she had to remind him 
constantly to take his prescription medications.  

The veteran testified that he could only tolerate family 
gatherings for 15 or 20 minutes, and then had to leave and go 
to the barn.  He did not engage in any conversations or 
activities with his grandchildren.  He also could not stand 
to be in the same room as his son's girlfriend; she was 
Filipino, but the veteran stated that she resembled a 
Vietnamese woman.  He noted that he did not attend church, 
and no longer attended sports or other public events.  He 
noted that the worst symptoms of his PTSD were sleep 
impairment, insomnia, total lack of trust, lack of 
concentration, intrusive thoughts, and occasionally 
forgetting his own name.  However, he noted that since he 
began a regimen of Effexor, his angry outbursts had lessened.  
The veteran's wife agreed, and stated that while the 
veteran's "rage" was better than before, they remained 
isolated from their children, and that the veteran's PTSD 
restricted their social lives and activities.  The veteran's 
dependency on his wife was constant.  However, she asserted 
that, after her recent surgery, he self-isolated for three 
days, and she had no one to help take care of her.  She 
concluded that she would never be able to rely on him to take 
care of her, if she became ill again.

The applicable rating schedule for evaluating PTSD is 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Schedule provides that assignment of a 30 percent evaluation 
is warranted for PTSD manifested by occupational and social 
impairment, with occasional decrease in work efficiency, and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation, due to 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
Id. 

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, such as retention of only highly learned 
material, forgetting to complete tasks; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

Finally, a 100 percent rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time and place, and memory loss 
for names of close relatives, own occupation, or own name.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent evaluation under the provisions 
of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 (2005).  
Psychiatric treatment records and examination reports from 
2002 to 2004 show that the veteran's PTSD was manifested by 
subjective accounts of intrusive thoughts, flashbacks, and 
nightmares, associated with his exposure to combat-related 
traumatic events during service.  The October 2004 VA 
psychiatric examination, specifically, showed that the 
veteran experiences serious PTSD symptoms that contribute to 
his socially withdrawn daily living, strained marriage, and 
nearly nonexistent relationship with his children, 
demonstrating an impaired ability to establish and maintain 
effective relationships.  The VA examination reports present 
a psychiatric disability picture that indicates that the 
veteran is seriously impaired by his PTSD symptoms, in that 
he had impaired impulse control, and relied almost entirely 
on his wife, seemingly being unable to function 
independently.  Further, the fact that he has been assessed 
with GAF scores within the range of 40 to 60, but primarily 
in the 40-50 range, indicates serious impairment in his 
social and occupational functioning.  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  It is 
evident that the veteran has difficulty even with short trips 
in the city.  He stated, and his wife has confirmed, that he 
would prefer to spend the greater part of his waking day 
restricted within the confines of his home and property.  
Accordingly, the Board finds that the assignment of an 
initial evaluation of 70 percent for the veteran's service-
connected PTSD would represent a more adequate reflection of 
the state of his psychiatric disability.

In this case, the RO granted service connection and 
originally assigned a 30 percent evaluation for PTSD as of 
the date of receipt of the veteran's claim, i.e., May 15, 
2002.  See 38 C.F.R. § 3.400 (2005).  By this decision, an 
initial evaluation of 70 percent has been granted.  However, 
after review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 70 percent 
for PTSD at any time subsequent to May 15, 2002.  Id.;  
Fenderson v. West, 12 Vet. App. 119 (1999).  The objective 
evidence does not demonstrate that the veteran currently 
experiences persistent delusions or hallucinations, or 
displays excessively socially inappropriate behavior.  He has 
not been shown to be a danger of hurting himself or other 
people.  Although both he and his wife have testified that 
his life is somewhat dependent on her, that dependency does 
not reach the extent that he is unable to perform activities 
of daily living, including tasks related to personal hygiene.  
All mental status examinations of record show that the 
veteran was fully oriented to person, time and place, and any 
memory loss demonstrated did not reach the level of severity 
such that he forgot the names of his wife, children, and 
grandchildren.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against is against a rating in excess of 
70 percent for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 70 percent disabling, but no 
greater, for service-connected PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


